Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 28, 2017

                                      No. 04-16-00540-CR

                                         Mark MEDEL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8952A
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        The original due date for appellant’s brief was May 20, 2017. On May 15, 2017,
appellant filed a motion for extension of time to file his brief, requesting a sixty day extension.
We granted appellant’s request, and the brief was due July 24, 2017. On July 20, 2017, appellant
filed a second request for an extension of time, requesting an additional sixty days to prepare his
brief. After consideration, we GRANT appellant’s request for an extension of time to file his
brief IN PART and ORDER appellant to file his brief in this court on or before August 23, 2017.
Appellant is advised that no further extensions of time to file the brief will be granted absent
written proof of extraordinary circumstances. Appellant is further advised that counsel’s heavy
case load or demanding work schedule is not an extraordinary circumstance.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk